107 F.3d 922
323 U.S.App.D.C. 289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert Lee CLAY, Sr., Appellant,v.Francis P. DICELLO, Trustee Appellee.
No. 95-7291.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1996.

Before WILLIAMS, SENTELLE, TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
It is ORDERED AND ADJUDGED by the Court that the district court's Order and Memorandum Opinion entered November 29, 1995 be affirmed substantially for the reasons stated therein.


2
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).